Citation Nr: 0508405	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus.

2.  Entitlement to an rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to an rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable rating for peripheral 
neuropathy of the right upper extremity.

5.  Entitlement to a compensable rating for peripheral 
neuropathy of the left upper extremity.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate these claims.

2.  The veteran's service-connected diabetes mellitus is 
manifested by daily use of oral medication and insulin and a 
restricted diet, without evidence of the need for regulation 
of activities, episodes of ketoacidosis or hypoglycemic 
reactions, or progressive loss of weight and strength.

3.  The veteran's service-connected peripheral neuropathy of 
the right lower extremity is manifested by no more that mild 
incomplete paralysis of the posterior tibial nerve.

4.  The veteran's service-connected peripheral neuropathy of 
the left lower extremity is manifested by no more that mild 
incomplete paralysis of the posterior tibial nerve.

5.  The veteran's service-connected peripheral neuropathy of 
the right upper extremity is manifested by no more that mild 
incomplete paralysis of the median nerve.

6.  The veteran's service-connected peripheral neuropathy of 
the right upper extremity is manifested by no more that mild 
incomplete paralysis of the median nerve.

7.  There is no evidence of exceptional or unusual 
circumstances warranting extraschedular consideration.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 
7913 (2004).

2.  The requirements for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.124, Diagnostic Codes 8525, 8625, 8725  (2004).

3.  The requirements for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.124, Diagnostic Codes 8525, 8625, 8725 (2004).

4.  The requirements for a compensable rating for peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.124, Diagnostic Codes 8515, 8615, 8715 (2004).

5.  The requirements for a compensable rating for peripheral 
neuropathy of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.124, Diagnostic Codes 8515, 8615, 8715 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in May 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided by the 
AOJ prior to the final transfer of the veteran's case to the 
Board.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
April 2003 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In correspondence dated in January 2005 the 
veteran stated he had no additional evidence to submit in 
support of his claims.  The Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in November 2001 and April 2003.  The 
medical evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Increased Rating Claims
Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of diabetes mellitus or peripheral 
neuropathy.  The veteran's July 1968 separation examination 
revealed normal clinical evaluations of the endocrine system 
and upper and lower extremities.  Records show the veteran 
served in the Republic of Vietnam from July 1967 to July 
1968.

VA medical records dated in June 1999 and August 1999 
included diagnoses of type II diabetes mellitus and type II 
diabetes mellitus with neuropathy.  An October 1999 report 
noted a diagnosis of type II diabetes mellitus with poor 
control.  

An October 1999 VA treatment report noted the veteran 
complained of a 20 year history of intermittent numbness to 
his hands and feet.  He stated he dropped objects from his 
hands because of numbness.  It was noted he was right hand 
dominant.  The examiner noted the veteran was overweight, but 
in no acute distress.  There was mild atrophy of the extensor 
digitorum brevis on the right, with no other evidence of 
atrophy.  Tinel's sign was weakly positive over the median 
nerve at the wrist, bilaterally.  Motor strength was 
approximately 4/5 with very non-smooth giving way type 
weakness in the upper and lower extremities in all muscles 
tested due to joint pain.  Range of motion appeared to be 
within functional limits.  Deep tendon reflexes were 1-2+ and 
symmetric with plantar responses.  Sensation to pinprick was 
slightly decreased in the right arm compared to the left and 
slightly decreased distally in the lower extremities compared 
to proximally.  Vibratory sensation was absent in the great 
toes and present in the index fingers.  

Nerve conduction studies of the left lower extremity revealed 
an absent sural nerve response which was abnormal.  The 
common peroneal motor distal latency and amplitudes and 
tibial motor distal latency were normal with reduced 
conduction velocity.  The right lower extremity revealed 
sural sensory distal latency was prolonged with normal 
amplitude.  The common peroneal motor distal was prolonged 
with reduced amplitudes and conduction velocity.  The tibial 
motor distal latency was normal with normal amplitude but 
reduced conduction velocity.  

In the upper extremities, the median motor distal latency was 
prolonged, bilaterally, right greater than left, with normal 
amplitude but reduced conduction velocity, bilaterally.  The 
median sensory distal latency to the thumb was prolonged, 
bilaterally, right greater than left.  The difference between 
the median and the radial sensory response and the median 
sensory response to the index finger were prolonged, 
bilaterally, right greater than left.  All other motor and 
sensory distal latencies, amplitudes, and motor conduction 
velocities were normal.  

Electromyography (EMG) studies of the right abductor hallucis 
revealed increased insertional activity of 1+ fibrillations 
and positive sharp waves with normal motor units and reduced 
recruitment.  Recruitment was mildly reduced in the right 
extensor digitorum brevis with no evidence of active or 
chronic denervation.  EMG in all other tested muscles were 
normal.  The diagnoses included electrodiagnostic evidence of 
a diffuse peripherally neuropathy involving motor and sensory 
fibers.  

VA treatment records dated in June 2000 included a diagnosis 
of peripheral neuropathy most likely due to diabetes.  The 
examiner noted deep tendon reflexes in the upper extremities 
were 1+ to 2+ and symmetric.  Sensation to pinprick was 
decreased in the right index finger compared to small finger 
reverse splitting of the ring finger.  There was no other 
side-to-side difference in the upper extremities.  Motor 
strength revealed variable effort in the right upper 
extremity, but strength in the left appeared to be normal.  
Biceps strength on the right was normal, but grip strength, 
finger abductors, triceps, and deltoids were variable and 
limited due to pain according to the veteran.  The weakness 
was non-smooth.  A January 2001 report noted skin rash to the 
left upper arm, without opinion as to etiology.

VA examinations in November 2001 included diagnoses of type 
II diabetes mellitus requiring insulin and peripheral 
neuropathy.  It was noted the veteran complained of pain 
mostly to his left arm, that he had some numbness and 
tingling sensations to the fingers, and that he could not 
lift heavy objects and he dropped food.  The examiner noted 
an EMG revealed the median nerve was affected, but that he 
also had a peripheral neuropathy most likely from diabetes.  
There was no evidence of paralysis, muscle wasting, or 
atrophy.  

The veteran was unable to recall when he was provided a 
diagnosis of diabetes mellitus, but the examiner noted 
records revealed a diagnosis was first provided in 1999.  
There was no evidence of ketoacidosis or hypoglycemic 
reactions.  The veteran had not lost weight and had 
maintained his weight between 250 to 252 pounds (lbs.).  It 
was noted he had been instructed to maintain an 1800 calorie 
diet.  His activities were restricted and he had difficulty 
walking to his mailbox with tolerance only to 100 yards due 
to neck pain.  He had undergone cervical spine surgery in 
June 2001.  There was numbness to the hands.  The veteran 
stated he used insulin and oral medication daily.  He 
complained of erectile dysfunction.  

The examiner noted radial pulses, pedal pulses, dorsalis 
pedis, and posterior tibialis were 3+, bilaterally.  The skin 
was warm and dry with adequate color.  Neurologic examination 
revealed a slightly positive Romberg test.  The veteran was 
unable to walk on his heels or toes.  Deep tendon reflexes 
were 2+ to the left upper extremity and 1+ on the right.  
Reflexes were 2+ at the knees and 1+ at the ankles.  
Babinski's sign was negative.  Dorsiflexion of the great toes 
were symmetrical.  Strength was approximately 4/5.  There was 
a good handgrip.  There was some muscle contraction of about 
4/5, bilaterally.  Sensation to vibration was present to the 
thumbs and great toes.  Sensation to monofilament was present 
to the upper and lower extremities, but slightly down on the 
lateral part of his left small toe.  There was no swelling to 
the lower extremities and pedal pulses were 3+ and strong.  

Private medical correspondence dated in December 2001 noted 
the veteran had been in poor health, with a history of 
bilateral cataract surgery 10 years earlier, a parathyroid 
operation seven years earlier, several neck operations, an 
upper back operation, a heart attack 10 years earlier, and a 
two year history of diabetes presently on insulin and 
Glyburide.  The diagnoses included diabetes mellitus with no 
diabetic retinopathy.

In a January 2002 rating decision the RO established service 
connection for type II diabetes mellitus associated with 
herbicide exposure and peripheral neuropathy of the upper and 
lower extremities.  Ratings of 20 percent for diabetes 
mellitus, 10 percent for peripheral neuropathy of the right 
lower extremity, 10 percent for peripheral neuropathy of the 
left lower extremity, and 0 percent for peripheral neuropathy 
of the right and left upper extremity were assigned effective 
from August 10, 2000.  The combined service-connected 
disability rating was 40 percent.

In correspondence dated in April 2002 the veteran expressed 
disagreement with the assigned compensation levels.  In his 
April 2003 substantive appeal he asserted his diabetes had 
increased in severity.  He reported the disorder required 100 
units of insulin per day.  He stated he had recurring sores 
on his body.  In subsequent correspondence dated in April 
2003 the veteran asserted a 100 percent was warranted for 
diabetes.

VA genitourinary examination in April 2003 revealed the 
veteran was well nourished and well developed.  It was noted 
he had decreased sphincter tone.  The examiner stated the 
veteran had a loss of use of the creative organ secondary to 
his diabetes mellitus and that his peripheral neuropathy, 
decreased sphincter tone, and neuropathic changes of the 
perineum were also signs of his diabetes.  

In a December 2003 rating decision the RO established service 
connection for erectile dysfunction and entitlement to 
special monthly compensation for loss of use of a creative 
organ.  A 0 percent rating was assigned effective from 
January 11, 2001.  The veteran was notified of the 
determination, but did not appeal.

VA treatment records dated in July 2003 noted the veteran 
complained of lower extremity pain down the thigh, 
bilaterally, and paresthesia to the left distal extremity.  
The examiner noted the veteran demonstrated no pain behavior 
and was in no apparent distress.  Neurologic examination 
revealed hypothesia to the distal lower extremities.  Deep 
tendon reflexes were present, but weak, bilaterally.  The 
veteran's weight was 259 lbs.  The examiner found the lower 
extremity hypothesia and pain were most likely due to 
diabetic neuropathy.  Records dated in July 2003 and November 
2003 noted diagnoses of diabetes mellitus with suboptimal 
control.  

In a February 2004 private medical statement Dr. R.K. noted 
the veteran had multiple medical problems including insulin 
dependent diabetes mellitus, peripheral vascular disease, 
peripheral neuropathy, chronic obstructive pulmonary disease, 
failed neck and back syndromes, generalized osteoarthritis, 
high blood pressure, and depression and anxiety disorders.  
It was the physician's opinion that he was totally disabled.  

In a January 2004 statement in support of the claim W.L.H., a 
life-long friend of the veteran, claimed the veteran was 100 
percent disabled.  It was further asserted that his exposure 
to Agent Orange was the only explanation for his multiple 
health problems.  

In an April 2004 rating decision the RO, in pertinent part, 
denied entitlement to service connection for hypertension and 
a pain and eye problem.  The veteran was notified of the 
determination, but did not appeal.

VA treatment records dated in April 2004 noted the veteran 
reported difficulty controlling his blood sugar levels.  An 
April 2004 diabetic foot examination revealed abnormal left 
and right visual examinations.  Sensations and pulses were 
normal to the left and right feet.  An examiner noted there 
was no evidence of cyanosis, clubbing, or edema.  The skin 
was intact, but the left great toenail was cracked and the 
right was ingrown.  The diagnoses included type II diabetes 
mellitus with suboptimal control.  A July 2004 report noted a 
diagnosis of type II diabetes mellitus requiring insulin with 
nerve complications.  

A November 2004 report included a diagnosis of type II 
diabetes mellitus, controlled.  The examiner noted the 
veteran complained of a rash to the arms and legs.  There was 
no evidence of cyanosis, clubbing, or edema.  The skin of the 
lower extremities was intact, but had the appearance of 
venous insufficiency.  There were hyperpigmented, well-
demarcated ovoid, irregular, shaped skin lesions to the 
medial surfaces of the upper arms.  The diagnoses also 
included tinea corporis to the arms, without opinion as to 
etiology.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

When diabetes mellitus requires more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalization per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent rating; when the disorder requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrant a 60 percent 
rating; when the disorder requires insulin, a restricted 
diet, and regulation of activities, a 40 percent rating is 
warranted; when the disorder requires insulin and a 
restricted diet or oral hypoglycemic agent and restricted 
diet a 20 percent rating is warranted; and when the disorder 
is manageable by restricted diet only, a 10 percent rating is 
warranted.  It is noted that compensable complications of 
diabetes are to be separately rated unless they are part of 
the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).

The Rating Schedule also provides ratings for disability of 
the posterior tibial nerve (or neuritis or neuralgia) when 
there is evidence of mild incomplete paralysis (10 percent), 
moderate incomplete paralysis (10 percent), severe incomplete 
paralysis with marked muscular atrophy (20 percent), or 
complete paralysis of all muscles of the sole of foot, 
frequently with painful paralysis of a causalgic nature, toes 
cannot be flexed, adduction is weakened, and plantar flexion 
is impaired (30 percent).  See 38 C.F.R. § 4.124, Diagnostic 
Codes 8525, 8625, 8725 (2004).  

It is noted that the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less 
than the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  See 
38 C.F.R. § 4.124.

The Rating Schedule provides ratings for disability of the 
median nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (30 percent major extremity/20 percent 
minor extremity), severe incomplete paralysis with marked 
muscular atrophy (50 percent major extremity/40 percent minor 
extremity), or complete paralysis with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand), pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended, cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, and pain with trophic disturbances.  See 
38 C.F.R. § 4.124, Diagnostic Codes 8515, 8615, 8715 (2004).  

Based upon the evidence of record, the Board finds the 
service-connected type II diabetes mellitus is manifested by 
daily use of oral medication and insulin and a restricted 
diet.  There is no probative evidence of the need for 
regulation of activities as a result of diabetes mellitus nor 
of any episodes of ketoacidosis or hypoglycemic reactions, or 
progressive loss of weight and strength .  The November 2001 
examiner noted the veteran's activities were restricted; 
however, his difficulty walking with tolerance only to 100 
yards was described as being due to due to neck pain.  In the 
absence of any objective evidence of a restriction of 
activities as a result of diabetes mellitus, entitlement to a 
rating in excess of 20 percent for diabetes mellitus is not 
warranted.

The evidence of record also demonstrates the veteran's 
service-connected peripheral neuropathy of the right and left 
lower extremities are manifested by no more that mild 
incomplete paralysis of the posterior tibial nerves.  VA law 
provides that when neurologic involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124.  VA examinations in November 
2001 revealed a slightly positive Romberg test and the 
veteran was unable to walk on his heels or toes.  Sensation 
was present to the upper and lower extremities, but slightly 
down on the lateral part of his left small toe.  VA treatment 
records dated in July 2003 noted neurologic examination 
revealed hypothesia to the distal lower extremities.  Deep 
tendon reflexes were present, but weak, bilaterally.  In the 
absence of neurologic involvement other than sensory 
impairment, entitlement to ratings in excess of 10 percent 
for peripheral neuropathy of the right and left lower 
extremities are not warranted.

The veteran's service-connected peripheral neuropathy of the 
right and left upper extremity are manifested by no more that 
mild incomplete paralysis of the median nerve.  VA 
examinations in November 2001 noted the veteran complained of 
numbness and tingling sensations to the fingers, but that 
there was no evidence of paralysis, muscle wasting, or 
atrophy.  There is no probative evidence of neurologic 
involvement other than sensory impairment.  Therefore, 
entitlement to compensable ratings for peripheral neuropathy 
of the right and left upper extremities are not warranted.

Although the veteran believes these disorders are more 
severely disabling, he is not a licensed medical practitioner 
and his opinions as to severity are of limited probative 
value.  See Madden, 125 F.3d at 1481.  There is no competent 
evidence demonstrating the veteran's service-connected 
disabilities have increased in severity since his VA 
examination nor that the reported findings of any examination 
are erroneous.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected disorders, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The case does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  

Although the veteran is shown to be totally disabled, the 
evidence does not demonstrate a marked interference with 
employment due to his service-connected disabilities.  VA 
examination findings persuasively demonstrate the schedular 
ratings assigned are adequate in this case.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for type II 
diabetes mellitus is denied.

Entitlement to an rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

Entitlement to a compensable rating for peripheral neuropathy 
of the right upper extremity is denied.

Entitlement to a compensable rating for peripheral neuropathy 
of the left upper extremity is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


